Citation Nr: 0519809	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Cardinale, Law Intern




INTRODUCTION

The veteran had active service from October 1950 to September 
1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for hearing loss.

By history, in July 1968, the RO denied service connection 
for hearing loss.  The veteran did not appeal and his claim 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, the issue 
on appeal is as stated on the title page.


FINDINGS OF FACT

1.  In an unappealed July 1968 rating decision, service 
connection for hearing loss was denied.

2.  Since July 1968, the RO has received VA and non-VA 
treatment reports showing a diagnosis of hearing loss.

3.  The evidence is new in that it was not of record when the 
RO initially denied the veteran's claim, and it is material 
as it bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the claim on the merits.

4.  The veteran's hearing loss is service related.

CONCLUSIONS OF LAW

1.  Since the final July 1968 rating decision, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2004).

2.  The veteran's hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Law & Regulations

The veteran seeks service connection for hearing loss.  
Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Establishing service connection requires (1) a medical 
diagnosis of current disability; (2) medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  See generally, Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.	Factual Background & Analysis

New and Material Evidence

In an unappealed July 1968 rating decision, the RO denied 
service connection for hearing loss by holding that no 
current disability was present.  The RO based this decision 
upon the veteran's service records as well as private medical 
records dated in 1968.  The claim became final.  38 U.S.C.A. 
§ 7105.  However, a claim may be reopened upon the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 3.156.

The instant appeal arises from a June 2000 claim.  The most 
recent amendment of the regulatory definition of new and 
material evidence applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Since the initial determination of July 1968 denying service 
connection, the RO has received VA and non-VA medical reports 
showing a diagnosis of hearing loss.

A private medical record dated in June 2000, which the 
veteran submitted with his request to reopen his claim, 
includes a physician's opinion that the veteran's hearing 
loss is "more likely than not" related to military service.  
This opinion was seconded in a VA examination report dated in 
October 2001, in which a physician wrote that the hearing 
loss is "as likely as not" due to military exposure.  The 
veteran has also submitted outpatient records showing 
treatment for hearing loss.    

The evidence is new in that it was not of record when the RO 
initially denied the claim, and it is material.  The evidence 
bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board finds the claim is reopened.

The veteran has been informed of the law and regulations 
associated with his service-connection claim and provided 
with the reasons and bases for the RO's determination.  Based 
on the determination rendered, the veteran will not be 
prejudiced by a de novo review of this claim at this time.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service Connection

Information of record from the National Personnel Records 
Center (NPRC) received in March 2002 indicates that the 
veteran's original service records were destroyed in a fire 
that occurred at that facility in 1973.  The file does 
contain some service medical records, including reports of a 
preinduction examination in August 1950, a separation 
examination in September 1952, a single report of outpatient 
treatment, and dental records.  These may represent the 
veteran's entire service medical record; however, the Board 
will presume that the collection is incomplete as the NPRC 
has related that some were destroyed by the 1973 fire.  When 
the veteran's service medical records are presumed destroyed 
the Board's obligation to explain its findings and to 
consider the benefit-of-the-doubt rule is heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
that it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1991).

A de novo review of the evidence has been accomplished.  The 
evidence supports the veteran's claim of entitlement to 
service connection for hearing loss.

As noted above, to establish service connection for a 
disorder requires that three elements are satisfied: (1) a 
medical diagnosis of current disability; (2) medical, and in 
some circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  

The first element is satisfied by the evidence of a current 
hearing disability shown in private and VA medical reports.  

The second element of in- service occurrence of damage to the 
veteran's hearing is shown here by lay evidence only.  
Although the separation examination shows normal hearing, the 
veteran has stated that he incurred his disability during 
military service.  His DD 214 reflects awards of the Army 
Occupation Metal (Japan), Korean Service Medal with one 
bronze service star, one overseas bar, and a Bronze Star 
Medal.  He served in the infantry.  His statement of June 
2001 claiming that in addition to the routine high intensity 
of combat, he was exposed to acoustical trauma on a specific 
assignment in Korea when the enemy detected him laying 
communications wire and bombarded his position with mortars, 
is credible.  This account is consistent with the veteran's 
DD Form 214, which shows that he was assigned to an infantry 
unit and was awarded the Bronze Star among other meritorious 
citations.

Finally, two physicians have provided a nexus between the in-
service injury and the current disability.  A VA physician 
stated in October 2001 that the evidence pointed "as likely 
as not" toward a combat-related disability.  This satisfies 
the third element.  By resolving doubt in the veteran's 
favor, the evidence shows that acoustical trauma occurred in 
service and that the veteran's current disability is related 
to service.  Service connection for hearing loss is 
warranted.

VCAA

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for hearing loss; 
the claim is reopened.

Service connection for hearing loss is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


